11/13/21/13/2020Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 7-9, 18-19 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Patent Application Publication 2008/0233983) in view of Rowland et al. (US Patent Publication 2002/0129264).

Regarding claims 1 and 18 Park et al. discloses server/ method operated based on a first protocol to a mobile terminal operated based on a second protocol, the server, comprising (see fig. 2, protocol transformer, section 50): 

a filter configured to convert the control command according to the first protocol (see fig. 1, section 120 fig. 2, section 80 see [0051] the home network control apparatus 120 converts a control signal corresponding to a text message using or according to a protocol compatible with a home network device, and operates the home network device in response to the converted control signal.  Home network devices (i.e., devices in the home network) may use different protocols according to, for example, a manufacturer.  Accordingly, the conversion of the control signal using the compatible protocol may be performed in order to operate the home network device.); and
 a transmitter configured to transmit the control command converted according to the first protocol, to the home appliance, (see fig. 2, section 80 see[0051] the conversion of the control signal using the compatible protocol is  performed in order to operate the home network device) .  
Park et al. fail to specifically point out wherein the control command comprises at least one of: protocol information about the second protocol, operated by the mobile terminal user information, for authenticating a user of the mobile terminal, and device information corresponding to the home appliance as claimed.
However Rowland et al. teaches wherein the control command comprises at least one of: protocol information about the second protocol, operated by the mobile terminal 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Park et al. invention with Rowland et al. invention because Rowland et al. invention provides a computer security and management system that enables a distributed framework for command, control and communication that enables systems, devices and operational personnel to interact with a network as a unified entity (see Rowland et al. [0006]).
Regarding Claims 7 and 24 Park et al. in view of Rowland et al. discloses everything as applied above (see claims 1 and 18). 
a device interlock interface connected to the home appliance ;  an event receiver configured to receive state information of the connected home appliance via the device interlock interface;  and a storage configured to store the state information of the server( see [0063] Referring to FIG. 4, the home network control apparatus 400 includes a storage unit 410, a protocol converter 420, and a communication unit 430.  The storage unit 410 stores the command data corresponding to the text message to control the home network device 300.  Specifically, the storage unit 410 may store main command data and sub-command data in order to control the home network device 300.  Additionally, the storage unit 410 may store registration number data that is used to 
 Regarding Claims 8 and 25 Park et al. in view of Rowland et al. discloses everything as applied above (see claims 7 and 24). 
Transmitting by the home appliance when an operating state is changed, the event receiver receives the state information of the home appliance (see [0063] The storage unit 410 may store or generate operation completion message data and/or error message data that is used according to whether a registered number exists.). 
 Regarding Claims 9 and 26 Park et al. in view of Rowland et al. discloses everything as applied above (see claims 7 and 24). 
an event transmitter configured to transmit the state information stored in the storage, to the mobile terminal, in response to the API controller obtaining the control command(see [0063-64] The storage unit 410 may store or generate operation completion message data and/or error message data that is used according to whether a registered number exists.  The error message data may be a text message transmitted from a text message transceiver.)
 Regarding Claim 27 Park et al. in view of Rowland et al. discloses everything as applied above (see claim 26). 

Regarding Claim 19 Park et al. in view of Rowland et al.  discloses everything as applied above (see claims 1 and 18). 
Further comprising  providing an application programming interface (API) configured to receive the control command of the first protocol in the second protocol, to the mobile terminal (see [0058] The protocol transformer 50 converts a control signal corresponding to the text message sent from the SMSC 40 using a protocol compatible with the home network device 80.  The protocol transformer 50 may be implemented as an application or service that may be provided on the protocol transformer 50, the H/N server 60, or the home gateway 70).
Response to Arguments
5.	Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 

Examiner respectfully disagrees Park et al. teaches  in [0051] The home network control apparatus 120 converts a control signal corresponding to a text message using or according to a protocol compatible with a home network device, and operates the home network device in response to the converted control signal.  Rowland et al. teaches in  fig. 5, and in  [0070-71] Clients 506 wishing to connection to the TCP port of the Network Handler 501 are first looked up in the appropriate ACL 508 table.  If the client is listed in the ACL 508 then it is allowed to proceed to full authentication. Therefore authentication information is sent to check ACL table.  Therefore Park et al. in view of Rowland et al. teaches claim limitation and is not patentable distinct as amended. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        February 13, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462